


109 HR 5476 IH: To withhold United States funding from the United Nations

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5476
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Stearns (for
			 himself, Mr. Norwood,
			 Mr. Westmoreland,
			 Mrs. Cubin, and
			 Mr. Otter) introduced the following
			 bill; which was referred to the Committee
			 on International Relations
		
		A BILL
		To withhold United States funding from the United Nations
		  Human Rights Council.
	
	
		1.Findings
			(a)FindingsCongress
			 finds the following:
				(1)The new United
			 Nations Human Rights Council fails to adequately reform the United Nations
			 Commission on Human Rights, thus preventing the Council from becoming an
			 effective monitor of human rights throughout the world.
				(2)The United Nations
			 Commission on Human Rights was created in 1946 to monitor and prevent the abuse
			 of human rights throughout the world. It has failed miserably to uphold even
			 the most basic ideals enumerated in the United Nations Charter and the
			 Universal Declaration on Human Rights. It has lost its credibility as an
			 instrument for the promotion and protection of human rights and has instead
			 allowed repressive regimes to shield themselves from criticism for their human
			 rights violations.
				(3)The membership of
			 the United Nations Commission on Human Rights has constituted some of the worst
			 abusers of human rights in the world, including the tyrannies of Cuba, Sudan,
			 Libya, Belarus, the People’s Republic of China, and Zimbabwe.
				(4)The United Nations
			 Commission on Human Rights failed to act or speak out against numerous cases of
			 egregious human rights abuses, including the countless atrocities committed by
			 communist regimes, the genocide in Rwanda in 1994, and the ongoing genocide in
			 Darfur caused by the Government of Sudan.
				(5)The United Nations
			 Commission on Human Rights failed to condemn countries that sponsor terrorism
			 (a glaring affront to human rights), including Iran, Syria, and North
			 Korea.
				(6)The United Nations
			 Commission on Human Rights had repeatedly vilified Israel, the only democracy
			 in the Middle East, while overlooking horrific human rights abuses throughout
			 the Middle East. A recent study found that 30 percent of all country-specific
			 resolutions of the Commission critical of human rights have been directed at
			 Israel, but none against persistent violators like China, Myanmar, Syria, or
			 Zimbabwe.
				(7)United Nations
			 Secretary General Kofi Annan has repeatedly emphasized that meaningful reform
			 of the United Nations Commission on Human Rights is a key element for making
			 the United Nations more accountable, effective, and efficient, and that
			 the Commission’s declining credibility has cast a shadow on the
			 reputation of the United Nations system.
				(8)The creation of
			 the United Nations Human Rights Council on March 15, 2006, failed to address
			 the serious shortcomings of the United Nations Commission on Human Rights and
			 fell far short of creating the small standing body composed of appropriate
			 countries that was initially envisioned by the Secretary General Annan, in his
			 March 2005 report, In Larger Freedom: Towards Development, Security and
			 Human Rights For All.
				(9)The United Nations
			 Human Rights Council succeeds only in making superficial changes to the
			 structure of the United Nations Commission on Human Rights, masquerading motion
			 as reform and placebo as treatment.
				(10)The United
			 Nations Human Rights Council does not embody the recommended institutional
			 reforms necessary to advance human rights.
				(11)The United
			 Nations Human Rights Council cannot monitor cases of human rights abuse
			 throughout the world, nor even prevent egregious human rights violators from
			 being elected to the council itself. The only supposed protection—that a
			 country can be suspended if two-thirds of the members of the General Assembly
			 agree to do so—is useless, since less than half of the General Assembly could
			 agree that Sudan was guilty of any human rights violations.
				(12)The United
			 Nations Human Rights Council only reduces the number of seats on the council to
			 47 from 53, which is not enough to make the Council more efficient or more
			 effective.
				(13)The United
			 Nations Human Rights Council also retains geographical quotas that will only
			 ensure that human rights abusers will continue to have access to membership on
			 the council. Indeed, Israel, a constant target of United Nations ire, had been
			 discriminated against by being denied full participatory rights in regional
			 group meetings associated with the operation of the United Nations Human Rights
			 Commission, while non-members of the United Nations, such as the Holy See and
			 the Palestinian observer, participated in such meetings. The geographic quota
			 system ensures a majority of membership slots for the world’s least democratic
			 regions.
				(14)The United States,
			 while voting against the resolution creating the United Nations Human Rights
			 Council, was unable to ensure that the Council would be structured to best
			 promote and protect human rights around the globe.
				(15)If the United
			 States, working with other like-minded countries, is not able to adequately
			 reform the corrupt United Nations Human Rights Council, then the chances for
			 the United States and other like-minded countries to effect the broader changes
			 to the United Nations that are desired and needed to make the institution more
			 effective are much reduced.
				(16)The first group of Member States elected to
			 the new United Nations Human Rights Council includes nine countries that the
			 democracy watchdog Freedom House designates as not free,
			 including the People’s Republic of China, Cuba, Saudi Arabia, Russia, Pakistan,
			 Tunisia, Algeria, Cameroon, and Azerbaijan.
				2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United Nations
			 Human Rights Council—
				(A)should be a body
			 that upholds the ideals enumerated in the United Nations Charter and the
			 Universal Declaration on Human Rights;
				(B)should allow full
			 participation by Israel in all operations associated with the Council;
			 and
				(C)should be made up
			 of countries that hold regular, competitive, and democratic elections, allow
			 for freedom of expression, and have a credible civil society; and
				(2)the United States
			 should not support the United Nations Human Rights Council, and should withhold
			 any financial support for the Council until meaningful reforms related to the
			 responsibilities of the United Nations for the protection of human rights are
			 carried out.
			3.Withholding
			 funding for the United Nations Human Rights Council
			(a)In
			 generalThe Secretary of
			 State shall withhold from a United States contribution to a regularly assessed
			 biennial budget of the United Nations an amount that is equal to the percentage
			 of such contribution that the Secretary determines would be allocated by the
			 United Nations to support the United Nations Human Rights Council.
			(b)Effective
			 dateSubsection (a) shall
			 take effect and apply beginning on October 1, 2006, with respect to annual dues
			 paid by the United States to the United Nations each fiscal year in connection
			 with United States contributions to the regularly assessed biennial budgets of
			 the United Nations.
			
